Counsel for appellant in their petition for rehearing urge very strongly the argument that as the complaint contains an allegation "that ever since the 28th of December, 1894, the defendant became and now is the owner and holder of said 100 shares of said plaintiff's capital stock," the fact so alleged is confessed by the demurrer, and therefore establishes defendant's liability. But this allegation is merely a conclusion of the pleader from the facts specifically alleged, — viz. that the stock was distributed to the defendant (sixteen days prior to the confessed insolvency of the plaintiff), and that she "accepted" it. It is like an allegation of ownership of the demanded premises in ejectment coupled with an attempted deraignment of title which shows that the title is defective. Here the demurrer is special on the ground of uncertainty and ambiguity, in that it cannot be determined what is meant by "accepted," — which may mean no more than that the defendant received the certificate of stock from the executor and retained it in her possession. In such a case I am satisfied she did not make herself personally liable for the unpaid portion of the subscription price of stock. *Page 111